 



Exhibit 10.4
Form of Employee Grant
Copano Energy
Long-Term Incentive Plan
Grant of Restricted Units

             
Grantee:
                       
 
           
Grant Date:
    , 200___    
 
           

1.   Grant of Restricted Units. Copano Energy, L.L.C. (the “Company”) hereby
grants to you ___ Restricted Units under the Copano Energy Long-Term Incentive
Plan, as amended (the “Plan”) on the terms and conditions set forth herein and
in the Plan, which is incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. Capitalized terms used in this Agreement but
not defined herein shall have the meanings ascribed to such terms under the
Plan, unless the context requires otherwise.   2.   Regular Vesting. Except as
otherwise provided in Paragraph 3 below, the Restricted Units granted hereunder
and any distributions made by the Company with respect to the Restricted Units
shall become vested in accordance with the following schedule:

                   Cumulative   Vesting Dates   Vested Percentage

    Any distributions on a Restricted Unit shall be held by the Company without
interest until the Restricted Unit with respect to which the distribution was
made becomes vested or is forfeited and then paid or forfeited, as the case may
be. In the case of distributions with respect to Restricted Units that vest, any
such distributions shall be paid no later than 30 days after the date of
vesting.   3.   Events Occurring Prior to Regular Vesting.

  (a)   Death or Disability. If, prior to becoming fully vested in the
Restricted Units hereby granted, you cease to be an employee of the Company or
an Affiliate as a result of your death or a disability that entitles you to
benefits under the Company’s or an Affiliate’s long-term disability plan, the
Restricted Units then held by you automatically will become fully vested on the
Designated Vesting Date (as defined below) that coincides with or immediately
follows such termination.

 



--------------------------------------------------------------------------------



 



  (b)   Termination by the Company other than for Cause. If your employment is
terminated by the Company or an Affiliate for any reason other than “Cause,” as
determined by the Company in accordance with its employment policies, the
Restricted Units then held by you automatically will become fully vested on the
Designated Vesting Date (as defined below) that coincides with or immediately
follows such termination.     (c)   Other Terminations. Except as provided in
Paragraph 2 hereof, if your employment with the Company or an Affiliate
terminates for any reason other than as provided in Paragraphs 3(a) and
(b) above, all unvested Restricted Units then held by you automatically shall be
forfeited.     (d)   Copano Operations Ceases to be an Affiliate. If (i) Copano
Operations ceases to be an Affiliate, (ii) you are an employee of Copano
Operations on that date, and (iii) your employment is not transferred to the
Company or an Affiliate, the Restricted Units then held by you automatically
will become fully vested on the Designated Vesting Date (as defined below) that
coincides with or immediately follows the date Copano Operations ceases to be an
Affiliate.     (e)   Change of Control. All outstanding Restricted Units held by
you automatically shall become fully vested upon a Change of Control.

    For purposes of this Agreement, (i) “employment with the Company” or being
an “employee of the Company” shall include being an employee, consultant or a
director of the Company or an Affiliate and (ii) the “Designated Vesting Dates”
shall be February 15, May 15, August 15 or November 15.   4.   Unit
Certificates; Company Cash-Out Right. A certificate evidencing the Restricted
Units shall be issued in your name, pursuant to which you shall have all voting
rights. The certificate shall bear the following legend:

     The Units evidenced by this certificate have been issued pursuant to an
agreement made as of ___, 200___, a copy of which is attached hereto and
incorporated herein, between the Company and the registered holder of the Units,
and are subject to forfeiture to the Company under certain circumstances
described in such agreement. The sale, assignment, pledge or other transfer of
the Units evidenced by this certificate is prohibited under the terms and
conditions of such agreement, and such Units may not be sold, assigned, pledged
or otherwise transferred except as provided in such agreement.
     In lieu of delivery of a certificate to you, the Company may (i) cause the
certificate to be delivered upon issuance to the Secretary of the Company as a
depository for safekeeping or (ii) cause its transfer agent to reflect the
issuance of the Restricted Units to you without the issuance of a certificate,
in either case until a forfeiture occurs or the restrictions lapse pursuant to
the terms of this Agreement. Upon request of the

-2-



--------------------------------------------------------------------------------



 



Company, you shall deliver to the Company a unit power, endorsed in blank,
relating to the Restricted Units then subject to the restrictions. Upon the
lapse of the restrictions without forfeiture, the Company shall cause a
certificate or certificates to be issued without legend in your name in exchange
for any certificate evidencing the Restricted Units unless the Company has
exercised its Cash-Out Right (as described herein).
     The Company has the right in its sole discretion, to pay you an amount of
cash equal to the Fair Market Value of the Restricted Units on the vesting date
(the “Cash-Out Price”) of such units in lieu of issuing such units to you (the
“Cash-Out Right”). In the event the Company elects to exercise its Cash-Out
Right with respect to any of the Restricted Units upon vesting, it shall notify
you of its intent to do so within five business days prior to the applicable
vesting date and shall pay the Cash-Out Price (less any amounts required by the
Company or an Affiliate to meet withholding obligations under applicable law) to
you within five business days following such vesting date and any certificate
representing the Restricted Units as to which such Cash-Out Right has been
exercised will be cancelled.

5.   Limitations Upon Transfer. All rights under this Agreement shall belong to
you alone and may not be transferred, assigned, pledged, or hypothecated by you
in any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.   6.   Restrictions. By accepting this grant, you agree that any Units
which you may acquire upon vesting of this award will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. You also agree that (i) any certificates
representing the Units acquired under this award may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
Units acquired under this award on the transfer records of the Company if such
proposed transfer would in the opinion of counsel satisfactory to the Company
constitute a violation of any applicable securities law, and (iii) the Company
may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Units to be acquired under this award.   7.
  Withholding of Tax. To the extent that the grant or vesting of a Restricted
Unit results in the receipt of compensation by you with respect to which the
Company or an Affiliate has a tax withholding obligation pursuant to applicable
law, unless other arrangements have been made by you that are acceptable to the
Company or such Affiliate, you shall deliver to the Company or the Affiliate
such amount of money as the Company or the Affiliate may require to meet its
withholding obligations under such applicable law. No

-3-



--------------------------------------------------------------------------------



 



    issuance of an unrestricted Common Unit shall be made pursuant to this
Agreement until you have paid or made arrangements approved by the Company or
the Affiliate to satisfy in full the applicable tax withholding requirements of
the Company or Affiliate.   8.   Section 83(b) Election. As a condition of
receiving this grant, you acknowledge and agree that if you desire to make an
election under Section 83(b) of the Internal Revenue Code with respect to the
Restricted Units granted hereby that you will execute such election no later
than the last day of the month that includes the Grant Date specified above and
you shall provide a copy of the election to the Company within five business
days following the end of such month.   9.   Insider Trading Policy. The terms
of the Company’s Insider Trading Policy are incorporated herein by reference.  
10.   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and upon any person
lawfully claiming under you.   11.   Entire Agreement. This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Restricted
Units granted hereby. Without limiting the scope of the preceding sentence, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect.   12.   Modifications. Except as provided below, any modification of
this Agreement shall be effective only if it is in writing and signed by both
you and an authorized officer of the Company. Notwithstanding anything in the
Plan or this Agreement to the contrary, (a) if the Committee determines that the
terms of this grant do not, in whole or in part, satisfy the requirements of new
Section 409A of the Internal Revenue Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder, and (b) the Committee, in its sole discretion, may unilaterally
modify this Agreement in any manner that does not materially reduce your
benefit.   13.   Governing Law. This grant shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to conflicts
of laws principles thereof.

                      Copano Energy, L.L.C.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

-4-